Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 1 of 11 Page ID
                                  #:552
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 2 of 11 Page ID
                                  #:553
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 3 of 11 Page ID
                                  #:554
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 4 of 11 Page ID
                                  #:555
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 5 of 11 Page ID
                                  #:556
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 6 of 11 Page ID
                                  #:557
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 7 of 11 Page ID
                                  #:558
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 8 of 11 Page ID
                                  #:559
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 9 of 11 Page ID
                                  #:560
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 10 of 11 Page ID
                                   #:561
Case 8:18-cv-00813-CJC-KES Document 72-12 Filed 12/31/18 Page 11 of 11 Page ID
                                   #:562
